Citation Nr: 1117308	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-17 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1965.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision from the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the claim in November 2010 for further development and consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has a right, as a matter of law, to compliance with the remand orders of the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran contends that his current bilateral hearing loss is due to suffering from ear trauma when he was submerged during water survival school in service.

The Veteran's service treatment records dated in June 1964 noted that the Veteran had earaches since sea survival school.  A small 1 to 2 millimeter hole in his right tympanic membrane was found.  Later that month he was returned to duty with a diagnosis of no disease found, normal adult.

A statement from a private otolaryngologist, Melton J. Horwitz, M.D., dated in March 2007, is of record.  He stated that some of the Veteran's hearing loss can be related to his inservice trauma.

A statement from a private otolaryngologist, Frank L. Kardos, M.D., dated in March 2007, is of record.  He stated that the etiology of the Veteran's hearing loss is unclear but it could be related to noise exposure in his earlier years and some advancing presbycusis.

A VA audiological examination was conducted in September 2007.  The examiner opined 

[t]he review of the C-file revealed a separation physical indication this individual left active duty in 1965 with normal hearing bilaterally.  The primary m[ilitary] o[ccupational] s[pecialty] was physician.  There is documentation of acoustic or physical trauma sustained to the ears in the military.  It is therefore, my opinion that this individual's hearing loss is not related to military service.

The Board remanded the claim because this opinion did not provide an adequate rationale to support the conclusion.  In a December 2010 VA examination, the audiologist merely copied the September 2007 opinion.  Therefore, this case be must again be remanded to the agency of original jurisdiction for another opinion to comply with the Board's original remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate physician to determine the nature and etiology of his bilateral hearing loss.  The physician must review the claims file and a copy of this remand in conjunction with the examination and make a note of such review in the examination report.  After reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current hearing loss is related to earaches or putative noise exposure during service.  The examiner must offer a rationale for any opinion with reference to all pertinent evidence, including the opinions of the Veteran's private otolaryngologists summarized above.

2.  Then readjudicate the claim.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

